Citation Nr: 9931946	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left thigh, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1972 to 
August 1974.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a December 1996 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  By means of a February 1999 order, 
the Board remanded this case so that a hearing before the 
Board could be scheduled.  A hearing has been held and the 
case is now returned to the Board.

The Board notes that in a statement dated in October 1995, 
the appellant raised the issue of entitlement to service 
connection for a disorder of the right leg and the back 
secondary to his left thigh disability.  The RO has addressed 
the back disorder in subsequent rating actions.  However, a 
rating decision has not been issued on the matter of the 
right leg condition.  This matter is referred to the RO.  



FINDINGS OF FACT

1.  The appellant has reported exposure to stressors in 
service.

2.  The appellant suffers from PTSD, which has been linked to 
the alleged inservice stressors.

3.  The appellant's residuals of gunshot wound to the left 
thigh are primarily manifested by pain and weakness and 
retained metal fragment.


CONCLUSIONS OF LAW


1.  The claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased rating for the residuals of 
a gunshot wound to the left thigh have not been met.shrapnel 
wound to the left knee have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, Diagnostic 
Codes 5313, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD.

The appellant contends that while in Korea, he witnessed 
several stressors, as a result of which he now has PTSD.  His 
service personnel records confirm that he was in Korea from 
January 1973 to January 1974.  Post-service medical records 
indicate a diagnosis of PTSD, based on the alleged stressors 
which occurred in Korea, and his current symptomatology.  

A claim for PTSD is well grounded where an appellant submits 
(1) medical evidence of a current diagnosis of PTSD; (2) 
evidence, lay or otherwise, of an inservice stressor; and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet.App. 128 (1997).  In 
this case, the appellant has been diagnosed with PTSD, which 
has been linked to alleged inservice stressors, and for 
purposes of a well-grounded analysis, the truthfulness of his 
assertions of exposure to stressors is presumed.  See King v. 
Brown, 5 Vet.App. 19 (1993).  Thus, the Board concludes that 
the claim is well-grounded.



II.  Left thigh.

The appellant's service medical records indicate that in May 
1974, he received a gunshot wound to the left thigh.  
Entrance was at the lateral aspect of the mid-left thigh.  
There was no nerve or artery involvement.  He was 
hospitalized for 16 days (6 bed days and 10 convalescent 
days) before returning to duty.

Post-service medical evidence of record include current 
treatment records which indicate that the appellant has 
received outpatient treatment for complaints of chronic pain 
due to his left thigh disability.  A VA medical examination 
report, dated in August 1996, indicates that he reported pain 
in his thigh area from time to time.  Examination of the left 
thigh showed an area of scar measuring about 1.5 cm in the 
lateral aspect of the left thigh through which a bullet 
entered.  No other scar tissue was appreciated.  He had no 
limitation to range of motion in the extremities.  However, 
he complained of severe pain on flexion of the thigh area.  
Sensation was grossly intact.  Muscle strength was normal.  
The examiner recommended that the appellant continue to take 
anti-inflammatories, as recommended, or any other pain 
medications needed to alleviate his pain.  

A report of a VA examination, dated in February 1998, 
indicates that the appellant reported that his leg gives out 
on occasions, and that he needed to wear a knee brace and use 
a cane.  He reported having constant pain for which he took 
Percocet and Darvon.  He reported trouble standing at his 
previous employment.  Examination of the extremities showed 
that the pulses were +2 bilaterally and equal in the radial, 
carotid, and dorsalis pedis pulses.  There was no 
claudication, cyanosis, or edema.  He had a Don Joy knee 
brace that he had reportedly worn since April 1997.  
Examination of the left leg revealed a significant but well-
healed surgical scar on the lateral aspect of the left thigh; 
it was nontender and nonerythematous.  The left knee was 
tender along the lateral aspect.  There was no deep tendon 
reflex on either knee.  There was no swelling, erythema, or 
warmth of his left knee.  There was no muscle wasting.  The 
left knee flexion was to 90 degrees with extension to 180 
degrees.  The examiner noted that the appellant had a very 
muscular build and that his flexion was somewhat limited by 
the largeness of his thigh and calf.  Motor examination 
showed some slight weakness of the left lower extremity which 
may have been "secondary to patient compliance."  There was 
normal bulk and tone.  Sensation was grossly intact.  X-rays 
of the left femur showed shrapnel within the soft tissues 
about the mid-left femur as well as overlying the mid-femoral 
shaft.  There were no focal abnormalities and the joints were 
within normal limits.  The diagnosis was status-post gunshot 
wound to the left thigh with some residual discomfort. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that since the initiation of the appeal of 
this issue, VA's Schedule for Rating Disabilities for muscle 
injuries have been revised.  See 62 Fed. Reg. 30, 235-240 
(June 3, 1997).  Some regulations which were actually 
discussions of medical principles were deleted while other 
regulations were rephrased or reorganized for clarity.  
Review of the applicable provisions of both the old and the 
new regulations shows no substantive change in the criteria 
for rating the appellant's left leg condition.  

The appellant's residuals of gunshot wound to his left thigh 
can be ascertained by application of the criteria set forth 
under Diagnostic Code (DC) 5313.  Under DC 5313, a 
noncompensable evaluation is assigned for slight muscle 
injury; a 10 percent rating is assigned for moderate muscle 
injury; a 30 percent rating is assigned for moderately severe 
muscle injury; and a 40 percent rating is assigned for severe 
muscle injury.  

Under the relevant provisions of 38 C.F.R. § 4.56, a 
disability resulting from muscle injuries shall be classified 
as slight when there was a simple wound of muscle without 
debridement or infection, service department records showing 
superficial wound with brief treatment and return to duty, 
and no cardinal signs or symptoms of muscle disability.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
There should also be objective findings showing minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A disability should be classified as moderate when there was 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There should be 
service department records or other evidence of in-service 
treatment of the wound.  There should also be a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability.  Objective findings should 
show entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, and, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56.

A disability should be classified as moderately severe when 
there was a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should show 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.

Muscle injuries are classified as severe when there is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department records or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound.  There should also be record of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries.  
Objective findings should show ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

Having considered the evidence and the applicable laws, the 
Board finds that entitlement to an increased rating is not 
warranted under the applicable rating criteria.  The Board 
finds that the appellant's residuals of gunshot wound more 
closely approximate the criteria for a moderate injury to the 
muscle.  The evidence of record indicates that he had no 
muscle wasting and that he had normal bulk and tone.  There 
was only slight weakness.  His service records indicate 
hospitalization was for a short period of time and that there 
was no debridement, prolonged infection, or sloughing of soft 
parts, with intermuscular scarring.  The Board also notes 
that the scar was healed and nontender.  Therefore, the Board 
concludes that the criteria for a moderately severe muscle 
injury have not been met.   

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, Diagnostic Code 5313 indicates that the muscles 
in Group XIII affect the functioning of the hip and knee 
(i.e., motion). Therefore, consideration of functional loss 
is warranted.  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled. Id.; see also DeLuca.

The Board notes that under DC 5260, a noncompensable rating 
is assigned when flexion is limited to 60 degrees or more.  
Under DC 5261, a noncompensable evaluation is assigned when 
extension is limited to 5 degrees or less.  In this case, the 
record indicates that in 1996, he had full range of motion; 
however, he had pain on flexion.  In 1998, he had full 
extension; flexion was limited to a noncompensable degree, 
due, at least in part, to the largeness of his leg muscles.  
As his limitation of motion is at a noncompensable level, a 
rating in excess of the 10 percent rating currently assigned 
is not warranted based functional loss due to, among others, 
pain. Accordingly, the claim is denied.     


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left thigh is denied.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Entitlement to service connection for PTSD requires (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen, 
10 Vet.App. at 138.  The appellant has met requirements one 
and three; however, credible supporting evidence of the 
stressors has not been obtained.  

As mentioned above, the appellant has reported several 
stressors which occurred in Korea.  See PTSD questionnaire 
received in September 1996; see also testimony provided at 
hearings.  The RO should take the necessary steps to contact 
the U.S. Armed Services Center for Unit Records (USASCRUR) 
and request verification of the alleged stressors. 

Accordingly, this case is REMANDED for the following:

1.  The RO should once again ask the 
appellant for an account containing as 
much detail as possible regarding the 
specifics of the stressors to which he 
was reportedly exposed in service, to 
include the killing of a young girl and 
being ambushed in a village.  He should 
be asked to provide specifics such as 
dates, places, detailed description of 
events and any further identifying 
information concerning other individuals 
involved.  He should be advised that this 
information may be necessary in order to 
conduct a meaningful search for 
verification of his claimed stressors, 
and that failure to provide such 
information may result in an unfavorable 
outcome of his claim.   

2.  The RO should then prepare a summary 
of all stressors claimed, regardless of 
whether or not the appellant responds to 
the information request.  This summary, 
the supporting documents and the service 
personnel records should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197, which 
should be requested to provide any 
information which might corroborate the 
existence of any of the claimed 
stressors.  Any leads mentioned by 
USASCRUR should be followed up by the RO.

3.  Following the completion of the 
above, the appellant should identify the 
stressor(s) to which the appellant was 
exposed in service.  

4.  If the RO determines the existence of 
a stressor or stressors in service, the 
RO should determine whether additional VA 
examination is necessary (i.e. if the 
verified stressor(s) were not considered 
in determining the diagnosis of PTSD in 
prior VA examinations).  If so, the 
necessary VA examination should be 
accomplished.

5.  Once the above has been accomplished, 
the RO should readjudicate the claim of 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







